Name: Commission Regulation (EC) No 2974/95 of 20 December 1995 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector and fixing the aid for products coming from the Community
 Type: Regulation
 Subject Matter: regions of EU Member States;  animal product;  means of agricultural production;  agricultural policy;  trade
 Date Published: nan

 No L 310/42 EN Official Journal of the European Communities 22. 12. 95 COMMISSION REGULATION (EC) No 2974/95 of 20 December 1995 amending Regulation (EEC) No 1725/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector and fixing the aid for products coming from the Community quotations and prices for cereal products on the European territory of the Community and on the world market, the amounts of aid for supplying the Azores and Madeira should be fixed again as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EC) No 2735/95 (2), and in particular Article 10 thereof, Whereas the amount of aid for supplying the Azores and Madeira with products from the pigmeat sector have fixed by Commission Regulation (EEC) No 1725/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the pigmeat sector (3), as last amended by Regulation (EC) No 1463/95 (4); whereas, in calcula ­ ting the aid for the pigmeat products intended for the Azores and Madeira, it is necessary to take account of the relationship that exists between the aids for cereals and those for pigmeat ; whereas as a result of the changes in HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1725/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 2 OJ No L 260, 31 . 10. 1995, p. 10 . (3) OJ No L 179, 1 . 7. 1992, p. 95. b) OJ No L 144, 28. 6. 1995, p. 11 . 22. 12. 95 EN No L 310/43Official Journal of the European Communities ANNEX 'ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market (ECU/100 kg net) Product code Amount of aid 0203 11 10 000 9,4 0203 12 11 100 14,1 0203 12 19 100 9,4 0203 19 11 100 9,4 0203 19 13 100 14,1 0203 19 15 100 9,4 0203 19 55 110 16 0203 19 55310 16 0203 21 10 000 9,4 0203 22 1 1 100 14,1 0203 22 19 100 9,4 0203 29 11 100 9,4 0203 29 13 100 14,1 0203 29 15 100 9,4 0203 29 55 110 16 NB : The product codes as well as the footnotes are defined in Commis ­ sion Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. I )-'